Citation Nr: 1521151	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for squamous cell carcinoma of the right neck (claimed as cancer in neck, and/or of the lymph nodes), including as due to exposure to Agent Orange, for purpose of accrued benefits.

3. Entitlement to service connection for ischemic heart disease, including as due to exposure to Agent Orange, for purpose of accrued benefits.

4. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, for purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969. The Veteran died in April 2012. The appellant is his surviving spouse.

This case comes before the Board of Veterans Appeals (Board) on appeal from prior rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the Veteran's claims for service connection for right neck cancer, ischemic heart disease, and PTSD. 

Thereafter, a February 2013 rating decision of the RO located in Milwaukee, Wisconsin, subsequently appealed, denied the appellant's claim for service connection for the cause of the Veteran's death, the claim later being transferred to the New Orleans RO for a hearing, before being sent to the Board.          

Regarding the prior claims for service connection for right neck cancer, ischemic heart disease, and PTSD, pursuant to applicable law, the appellant as the Veteran's surviving spouse has been substituted as the claimant for purpose of entitlement to accrued benefits. See The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), later codified at 38 U.S.C.A. § 5121A (West 2014). As the substituted claimant, the appellant may proceed in furtherance of these identified claims that were still pending at the time of the Veteran's death. Given the substitution here and to be distinguished from other claims for accrued benefits, under 38 U.S.C.A. § 5121A, the Board may undertake further evidentiary development of such claim as the record is not closed on the date of death of the original claimant, but remains open for the submission and development of pertinent additional evidence.

In March 2015, a Board videoconference hearing was held before the undersigned. The appellant provided additional private medical evidence later that month, and waived initial consideration of that evidence by the RO. Based on the hearing testimony moreover, the Board has recharacterized the original claim for service connection for PTSD as including the supervening request for disability compensation for a generalized acquired psychiatric disorder. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This case was reviewed and processed through the Virtual VA and Veterans Benefits Management System (VBMS) electronic records depositories. Thus, any future consideration of this claimant's case should take into consideration the existence of these electronic records. 

The claims on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A decision cannot yet be issued in this matter, pending further development. Whereas three of the instant claims are premised upon the Veteran's averred exposure to Agent Orange during military service, the underlying herbicide exposure remains unestablished. Pursuant to applicable law, a veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent, barring affirmative evidence to the contrary.            See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 
For application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.                     See again, 38 C.F.R. § 3.307(a)(6)(iii). 

Qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam or, at least, on the inland waterways, but does not include service on a deep-water naval vessel in the waters offshore. See Haas v. Peake,   525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.

During the Veteran's service he was stationed aboard naval vessels, at times in the waters offshore Vietnam, but there is no conclusive proof of travel upon the inland waterways. This notwithstanding, the Veteran previously alleged actual presence within the borders of Vietnam indicating having taken a December 1965 flight from the deck of the U.S.S. Ranger over to Clark Air Force Base (AFB) in the Philippines, with a stopover in DaNang, Vietnam after the plane was struck by enemy fire. By this account, he was technically within Vietnam for at least one day. The appellant in hearing testimony adds that the Veteran had left the U.S.S. Ranger in late-1965 to travel stateside to visit his ailing mother, and the stop at Clark AFB was the first leg in the trip prior to necessitating the stop in DaNang. Requests for proof of the incident to the National Personnel Records Center (NPRC) have been fruitless. Indeed, however, the Board agrees with the appellant's representative that a unit history records search with the Joint Service Records Research Center (JSRRC) regarding the incident is warranted.

Provided the above establishes in-service exposure to Agent Orange, another VA medical opinion becomes crucial as to the exact medical origin of squamous cell carcinoma of the right neck. By law, respiratory cancers, and also non-Hodgkin's lymphoma are presumptively deemed incurred in service when there has been herbicide exposure. See 38 C.F.R. § 3.309(e). As squamous cell carcinoma of the right neck was the Veteran's final illness, if adjudicated service-connected, this would also substantiate the claim for service connection for cause of death. 

On this subject, a February 2013 VA opinion concluded that neither respiratory cancer or lymphoma was implicated. There was no other basis upon which to link the Veteran's cause of death to in-service Agent Orange exposure (assuming said exposure occurred), including on the basis of ischemic heart disease. This all notwithstanding however, records since obtained, not yet reviewed by that physician, raise the possibility of respiratory involvement from January 2006 when a chest x-ray revealed a suspicious nodule. This clearly warrants reevaluation, but again, only provided by temporary visitation to Vietnam or otherwise the Veteran is presumed to have had herbicide exposure.

On the additional claim of service connection for psychiatric disability, given the issue has expanded to include a generalized disorder and not exclusively PTSD, the claim must be remanded for review and readjudication by the AOJ.  The appellant first should be prompted to identify and provide further evidence substantiating entitlement to service connection for psychiatric disability, including for a condition other than PTSD, and specifically, anything involving post-service anxiety disorder and/or disorder representing the response to ongoing physical health problems. 

Then the AOJ should duly adjudicate the matter, but not without first requesting a supplemental opinion from the June 2011 VA mental health examiner based on a full records review whether the Veteran had an anxiety disorder, and if so, whether it was of service origin. Provided service connection is eventually proven for squamous cell carcinoma of the right neck the examiner also should clarify whether the previously diagnosed pain disorder originated from it. 


Accordingly, the case is REMANDED for the following action:

1. Send the appellant a revised VCAA letter regarding the expanded issue of entitlement to service connection for  an acquired psychiatric disability, including PTSD and anxiety disorder, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014), and all other applicable legal precedent.

2. Contact the Joint Service Records Research Center (JSRRC) and request research by unit history records and other available sources of information as to whether in December 1965 the Veteran had a temporary stopover           in DaNang, Vietnam after his transport plane received enemy fire, prior to his reaching Clark AFB in the Philippines; and whether a stopover in DaNang was part of the typical flight pattern for military personnel           en route to Clark AFB.

3. Prepare a formal memorandum to the file as to whether there has been presumed Agent Orange exposure in this case.

4. Provided only that there is presumed in-service exposure to Agent Orange, then forward the Veteran's claims folder to a VA physician with specific expertise           in oncology. It is requested that the VA examiner then set forth an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's squamous cell carcinoma of the right neck either began as a respiratory cancer, or involved  non-Hodgkin's Lymphoma, taking into account that either such condition would be adjudicated service-connected in view of the Veteran's presumed Agent Orange exposure.                       The examiner should further opine whether a disability of service origin at least as likely as not substantially and materially caused, or contributed to the Veteran's death. In providing these opinions, the examiner must directly indicate having considered and reviewed the prior February 2013 opinion on the matter, and as well, the more recently obtained medical records from January 2006 that showed a suspicious nodule present on the lungs.

The examiner should include in the examination report the rationale for any opinion expressed.

5. Then return the claims folder to the VA examiner who conducted the mental health examination of June 2011 and request a supplemental opinion. The examiner should opine as to whether, based on review of the entire record at hand, including medical records and lay witness statements attesting to his symptomatology, the Veteran during his lifetime had an anxiety disorder. Provided that the diagnosis of an anxiety disorder is confirmed, then comment on whether the diagnosed condition at least as likely as not (50 percent or greater probability) was directly incurred in military service or is otherwise etiologically related thereto. 

Moreover, provided that in-service exposure to               Agent Orange has been shown, and squamous cell carcinoma of the right neck is of likely result (this based on concomitant medical opinion requested pursuant to this remand), then provide an opinion as to whether               the Veteran's previously diagnosed pain disorder is secondarily related to a service-connected disability involving a physical ailment, whether on basis of initially causing pain disorder, or chronically aggravating it over time. 

Provided that the June 2011 mental health examiner is not available, or is no longer employed by VA, obtain an opinion from another qualified practitioner that addresses the inquiries set forth.

6. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268   (1998).

7. Readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






